The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowance 

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Eric Striance on 05/21/2021.  Possible amendment was discussed in order to put the Application in a condition for allowance.  Claim 24 is canceled.

The new set of claim should be appeared as bellows:

1.	(Currently Amended)  A display device, comprising: 
a display panel comprising a display area in which an image is displayed, and a peripheral area disposed outside of the display area; and 
a touch sensor disposed on the display panel, 
wherein the touch sensor comprises: 
a plurality of sensor electrodes formed in a repeated arrangement of sensor patterns and configured to detect an external input, wherein the repeated arrangement of sensor patterns forms a touch active area having a non-square boundary; 
a plurality of sensor wirings connected to the sensor electrodes and disposed outside of the touch active area; and 
at least one insulating layer overlapping the display area and the peripheral area and covering at least one of the sensor electrodes,
wherein at least a portion of the sensor electrodes overlaps both the display area and the peripheral area,
wherein an outermost sensor pattern corresponding to the non-square boundary of the sensor electrodes comprises a transparent conductive layer and an opaque conductive layer connected to the transparent conductive layer through a first contact hole passing through the at least one insulating layer, and the outermost sensor pattern is configured to detect the external input,
wherein the transparent conductive layer of the outermost sensor pattern overlaps both the display area and the peripheral area adjacent to the display area,
the opaque conductive layer is disposed in the peripheral area, and 
the opaque conductive layer overlaps the transparent conductive layer in the peripheral area.  

2.	(Currently Amended)  The display device of claim 1, wherein each of the display area and the touch active area comprises the non-square boundary.  

3.	(Original)  The display device of claim 2, wherein the sensor electrodes overlap an entirety of the display area and a portion of the peripheral area adjacent to the non-square boundary of the display area. 

4.	(Currently Amended)  The display device of claim 2, wherein each of the sensor electrodes comprises a first sensor pattern and a second sensor pattern intersecting with each other



5.	(Currently Amended)  The display device of claim 4, wherein the touch sensor further comprises: 
a conductive pattern disposed in the peripheral area and overlapping a portion of the outermost sensor pattern,
wherein the conductive pattern is connected to the outermost sensor pattern through a second contact hole passing through the at least one insulating layer.  

6.	(Original)  The display device of claim 5, wherein the conductive pattern is disposed between the outermost sensor pattern and the display panel.  

7.	(Original)  The display device of claim 5, wherein the conductive pattern is disposed on the outermost sensor pattern.  

8.	(Original)  The display device of claim 5, wherein the conductive pattern comprises an opaque conductive material, and the sensor electrodes comprise a transparent conductive material.  

9.	(Original)  The display device of claim 5, wherein the sensor wirings and the conductive pattern are disposed on a same insulating layer of the at least one insulating layer.  

10.	(Original)  The display device of claim 5, wherein the sensor wirings and the sensor electrodes are disposed on a same insulating layer of the at least one insulating layer.

11.	(Currently Amended)  The display device of claim 4, wherein the peripheral area comprises a margin area in contact with a boundary of the display area




12.	(Canceled)

13.	(Original)  The display device of claim 2, wherein the touch sensor further comprises:
a plurality of dummy electrodes disposed between the sensor patterns.   

14.	(Original)  The display device of claim 13, wherein an outermost dummy electrode corresponding to the non-square boundary of the dummy electrodes is formed over the display area and the peripheral area.   

15.	(Original)  The display device of claim 2, wherein the touch sensor further comprises: 
at least one shield electrode disposed between the sensor electrodes and the sensor wirings in the peripheral area, wherein the at least one shield electrode shields an electrical influence between the sensor electrodes and the sensor wirings. 

16.	(Currently Amended)  A display device, comprising: 
a display panel comprising a display area comprising a non-square boundary, and a peripheral area disposed outside of the display area; and 
a touch sensor disposed on the display panel, 
wherein the touch sensor comprises: 
a plurality of sensor electrodes formed in a repeated arrangement of sensor patterns and configured to detect an external input, wherein the repeated arrangement of sensor patterns forms a touch active area; 
a plurality of dummy electrodes disposed between the sensor patterns; and 
a plurality of sensor wirings connected to the sensor electrodes and disposed outside of the touch active area, 
wherein an outermost sensor pattern has a non-square shape at the non-square boundary of the sensor electrodes, 
wherein the outermost sensor pattern, and an outermost dummy electrode corresponding to the outermost sensor pattern of the dummy electrodes, overlap both a portion of the display area and a portion of the peripheral area,
wherein the outermost sensor pattern comprises a transparent conductive layer and an opaque conductive layer connected to the transparent conductive layer through a contact hole passing through at least one insulating layer, and the outermost sensor pattern is configured to detect the external input,
wherein the transparent conductive layer of the outermost sensor pattern overlaps both the display area in which an image is displayed and the peripheral area adjacent to the display area,
the opaque conductive layer is disposed in the peripheral area, and 
the opaque conductive layer overlaps the transparent conductive layer in the peripheral area. 

17.	(Original)  The display device of claim 16, further comprising: 
an anti-reflection layer disposed on the touch sensor.  

18.	(Currently Amended)  The display device of claim 17, wherein the peripheral area comprises a margin area in contact with a boundary of the display area




19-20.	(Canceled)

21.	(Original)  The display device of claim 16, wherein the touch sensor further comprises: 
an anti-reflection conductive pattern disposed on the peripheral area and overlapping a portion of the outermost sensor pattern overlapping the peripheral area and a portion of the outermost dummy electrode overlapping the peripheral area.  

22.	(Currently Amended)  A touch sensor, comprising: 
a plurality of sensor electrodes formed in a repeated arrangement of sensor patterns, wherein the repeated arrangement of sensor patterns forms a touch active area having a non-square boundary; 
a plurality of sensor wirings connected to the sensor electrodes and disposed outside of the touch active area; and 
at least one insulating layer overlapping the touch active area and a peripheral area disposed outside of the touch active area, 
wherein an outermost sensor pattern corresponding to the non-square boundary of the sensor electrodes comprises a transparent conductive layer and an opaque conductive layer connected to the transparent conductive layer through a contact hole passing through the at least one insulating layer, and the outermost sensor pattern is configured to detect an external input,
wherein the transparent conductive layer of the outermost sensor pattern overlaps both a display area in which an image is displayed and the peripheral area adjacent to the display area,
the opaque conductive layer is disposed in the peripheral area, and 
the opaque conductive layer overlaps the transparent conductive layer in the peripheral area.  

23.	(Original)  The touch sensor of claim 22, wherein the contact hole is formed at an outermost portion of the transparent conductive layer, and 
the opaque conductive layer extends in a direction that does not overlap the transparent conductive layer from the outermost portion of the transparent conductive layer.  

24.	(Canceled)

Allowance 



2.	Claims 1-11, 13-18 and 21-23 are allowed.

Regarding claims 1, 16 and 22.

The closest art of record singly or in combination fails to teach or suggest the limitations “ wherein an outermost sensor pattern (MOSP2, Fig. 6) corresponding to the non-square boundary  of the sensor electrodes comprises a transparent conductive layer (360) and an opaque conductive layer (330) connected to the transparent conductive layer through a first contact hole (see applicant’s disclosure [0136]) passing through the at least one insulating layer ([0136-0137]), and the outermost sensor pattern is configured to detect the external input, wherein the transparent conductive layer of the outermost sensor pattern overlaps both the display area and the peripheral area adjacent to the display area, the opaque conductive layer is disposed in the peripheral area, and the opaque conductive layer overlaps the transparent conductive layer in the peripheral area (Fig. 6 and [0136-0137])” with all other limitations as recited in claims 1, 16 and 22.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry

3.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692